                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

BROADCAST MUSIC, INC.; INTERIOR MUSIC CORP.;
WARNER-TAMERLANE PUBLISHING CORP.;
COMBINE MUSIC CORP.; WELSH WITCH MUSIC;
BUZZARD ROCK MUSIC; SONGS OF UNIVERSAL, INC.;
DAVID GRISSOM MUSIC                                                                 PLAINTIFFS

V.                                             CIVIL ACTION NO. 3:19-CV-221-MPM-JMV

JOE’S THIRSTY LIZARD, LLC
d/b/a THE IRON HORSE
a/k/a THE THIRSTY LIZARD
and JOE SCOTT, individually                                                       DEFENDANTS


                                    DEFAULT JUDGMENT


       THIS MATTER came before the Court on Plaintiffs' Motion for Default Judgment against

Joe’s Thirsty Lizard, LLC d/b/a The Iron Horse, a/k/a The Thirsty Lizard and Joe Scott,

individually. Having considered the pleadings, affidavits and memorandum, it is

       ORDERED AND ADJUDGED:

       Plaintiffs' Motion for Default Judgment against Defendants Joe’s Thirsty Lizard, LLC and

Joe Scott is granted, this Court finding that Defendants knowingly and intentionally infringed upon

the copyrights of seven (7) musical compositions owned and/or licensed by Plaintiffs.

       Plaintiffs shall recover of and from Defendants, Joe’s Thirsty Lizard, LLC and Joe Scott,

jointly and severally, statutory damages in the amount of approximately Five Thousand Seven

Hundred Forty-Eight and 43/100 ($5,748.43) dollars for each of the seven (7) musical compositions,

for a total of Forty Thousand Two Hundred Thirty-Nine and 00/100 ($40,239.00) dollars, pursuant

                                                 1
to 17 U.S.C. Section 504(c)(1).

       Additionally, Plaintiffs shall recover from Defendants, Joe’s Thirsty Lizard, LLC and Joe

Scott, jointly and severally, full costs in this action, including reasonable attorney's fees in the

amount of Thirteen Thousand Four Hundred Eleven and 00/100 ($13,411.00) dollars, pursuant to 17

U.S.C. Section 505. The total judgment, including damages and attorney fees, being Fifty-three

Thousand Six Hundred Fifty and 00/100($53,650.00) dollars for all of which let execution issue.

       Plaintiffs also recover from Defendants, Joe’s Thirsty Lizard, LLC and Joe Scott, jointly and

severally, interest on the full amount of this judgment, from the date of this judgment, pursuant to

28 U.S.C. Section 1961 at the rate of .15% per annum.1

       Further, Defendants, Joe’s Thirsty Lizard, LLC and Joe Scott and their agents, servants,

employees and all persons acting under their permission or authority, shall be permanently enjoined

and restrained from infringing, in any manner, the copyrighted musical compositions licensed by

Broadcast Music, Inc.




1  Federal post-judgment interest is governed by 28 U.S.C. § 1961(a), which provides for “a rate
equal to the weekly average 1-year constant maturity Treasury yield.” In re: SWIFT AIR, LLC,
2020 WL 1584496, at *86 (Bankr. D. Ariz. Mar. 31, 2020). In In re: Swift, the Arizona
bankruptcy court very recently found the relevant interest rate to be .17%, and this court’s
research indicates that the relevant rate is presently .15%.

                                                 2
        This Court shall retain jurisdiction over this action for the purpose of enforcing the judgment

granted. The Clerk of the Court shall forthwith enter this Default Judgment there being no just cause

for delay.

        SO ORDERED AND ADJUDGED this, the 8th day of April, 2020.



                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI




                                                  3
